Nos. 116,155
                                             116,156
                                             116,157
                                             116,158
                                             116,159
                                             116,160

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                        IN THE INTEREST OF L.M.B., A.B., and L.B.,
                                   MINOR CHILDREN.

                              SYLLABUS BY THE COURT


1.
       When the State seeks to terminate parental rights to an Indian child, the federal
Indian Child Welfare Act requires proof beyond a reasonable doubt and support by expert
testimony that continued parental custody would likely result in serious emotional or
physical damage to the child. See 25 U.S.C. § 1912(f) (2012).


2.
       To determine whether an expert witness is qualified under the Indian Child
Welfare Act, the court should consider guidelines issued by the Bureau of Indian Affairs.


3.
       When the State seeks to terminate parental rights to an Indian child, the federal
Indian Child Welfare Act also requires that the State show that it has used active efforts
to prevent the breakup of the Indian family. See 25 U.S.C. 1912(d) (2012). The State
need not have made every possible effort, but its actions may not be merely passive ones,
such as offering services and leaving it entirely up to the parent to take any further steps.


4.


                                              1
          The State must show that it has used active efforts by clear and convincing
evidence.


5.
          The failure to meet a procedural requirement of the Indian Child Welfare Act is
subject to the traditional harmless-error rule, under which errors that do not affect a
party's substantial rights are not sufficient to merit reversal.


6.
          The qualifications of the expert witness in this case, who was a member of the
tribe of the involved children, has a PhD in Native American History, teaches Indian
studies, and teaches classes on the Indian Child Welfare Act, met the requirements to be
an expert witness under the Indian Child Welfare Act.


7.
          On the facts of this case, the State presented sufficient evidence, supported by the
opinion of a qualified expert, to show beyond a reasonable doubt that continued parental
custody would likely result in serious emotional or physical damage to the child; the State
presented clear and convincing evidence that it used active efforts to prevent the breakup
of the Indian family; and the error of not having a qualified expert testify at the first, or
adjudication, stage of the proceeding was harmless error.


          Appeal from Kiowa District Court; SIDNEY R. THOMAS, judge. Opinion filed June 16, 2017.
Affirmed.


          Michael K. Johnston, of Johnston, Eisenhauer, Eisenhauer & Lynch, LLC, of Pratt, for appellant
natural mother.


          Sarah Bootes Shattuck, of The Shattuck Law Office, LLC, of Ashland, for appellant natural
father.

                                                     2
       Chay Howard, assistant county attorney, and J. Scott James, county attorney, for appellee.


Before LEBEN, P.J., PIERRON and BRUNS, JJ.


       LEBEN, J.: R.B. is the mother and D.B. the father of three minor children, L.M.B.,
A.B., and L.B. All three children are members of the Citizen Potawatomi Nation. In
November 2014, the children were removed from their parents' home after another family
member reported that the parents were injecting methamphetamine in their basement and
Father had sexually assaulted her. Eventually, in May 2016, the district court terminated
Mother's and Father's parental rights, and they challenge that termination in this appeal.


       First, they argue that the evidence wasn't sufficient to support the termination of
their parental rights. But reviewing all of the evidence in the light most favorable to the
State (as we are required to do since the factfinder, the district court, determined the facts
in favor of the State's position), the district court could have reasonably concluded that
remaining in their parents' custody would be likely to cause serious emotional or physical
damage to the children. The parents also challenge whether the State's expert witness was
in fact qualified under the Indian Child Welfare Act. But according to the guidelines put
out by the Bureau of Indian Affairs, the expert was qualified because he was a member of
the same tribe as the children and had a PhD in Native American history, so he was well
equipped with specific knowledge of the Indian tribe's culture and customs related to
childrearing and family organization.


       Next, the parents argue that the State didn't use active efforts, as required by the
Indian Child Welfare Act, to provide remedial services and rehabilitative programs
designed to prevent the breakup of the Indian family. But after reviewing all of the
evidence in the light most favorable to the State, we are convinced that the district court



                                                   3
could have found it highly probable that the State used active efforts to prevent the
breakup of the Indian family.


       Last, the parents argue that the termination is invalid because the district court
didn't have any qualified expert testimony at the adjudication stage of this case, the step
at which the court determined that the children were in need of care and placed into
temporary State custody. But the adjudication and the termination are separate
proceedings, and an error in the former doesn't necessarily impact the validity of the
latter. In this case, where those proceedings were overseen by different judges and where
the termination hearing included the previously lacking qualified expert testimony, the
error in the adjudication hearing was harmless.


       We affirm the district court's judgment.


                        FACTUAL AND PROCEDURAL BACKGROUND


       R.B. is the natural mother of L.M.B., A.B., and L.B.; D.B. is the adoptive father of
L.M.B. and the natural father of A.B. and L.B. At the time of trial, all three children were
minors, but L.M.B. turned 18 in May of this year, soon after we heard oral argument in
this appeal.


       The children are all members of the Citizen Potawatomi Nation. The tribe was
notified about and participated in this case almost from the start: the initial petition was
filed on November 12, 2014, the tribe was notified on November 18, and the tribe filed
its first appearance on December 18. Because the parents challenge the sufficiency of the
evidence supporting the termination of their parental rights, we describe the history of
this case in detail.




                                              4
       According to a police report, one night in November 2014, a visiting family
member saw the parents injecting drugs in their basement while the children were
upstairs. This family member also alleged that while he was high, Father had sexually
assaulted her. Because of these events, the family member took the children to their
maternal grandmother's home, about 1 block away, and the grandmother called the
police. After the police executed a search warrant and found drug paraphernalia
associated with injecting and smoking methamphetamine, the State charged both parents
with possession of drug paraphernalia; Father was also charged with sexual battery.


       As a result of this incident, the children were removed from their parents' home;
L.M.B. went to her maternal aunt's home, and A.B. and L.B. went to their grandmother's
home. According to the grandmother, the aunt, and social workers who worked on this
case (all were witnesses at the termination hearing), L.M.B. was the primary caretaker for
her younger siblings and had been since she was 9 years old. She did laundry, made sure
they took baths, woke them up for school and made sure they were at school on time, and
made them dinner. The aunt testified that she took L.M.B. while the younger siblings
stayed with the grandmother in part to give L.M.B. a break from these caretaking
responsibilities.


       According to the grandmother, the children's living situation had been slowly
deteriorating for some time; the children had been coming over to her house more
frequently to borrow things their parents weren't providing, like food, toilet paper, and
soap. The aunt testified that when L.M.B. first came to live with her, most of her clothing
was several sizes too small; the same was true for L.B. and A.B. The grandmother said
that Father would get angry if the house wasn't clean, but it was entirely the children's
responsibility to keep the house clean; the parents didn't help. The grandmother testified
that sometimes Father would get upset and paranoid and remove all the batteries from
electronic items and unplug everything in the house, including alarm clocks, making it
impossible for L.M.B. to get her siblings and herself to school on time. L.M.B. told a

                                              5
social worker that her father would sometimes get angry and take nearly everything out
of the house, including the children's belongings, and take them to the dump; her
grandmother confirmed this story.


       L.M.B. also told a social worker and family members that her father had once
slammed her into a wall and her mother had once slapped her. Additionally, L.M.B. said
that on at least one occasion her parents simply left for several days without telling the
children that they were leaving, where they were going, or how long they'd be gone. L.B.
and A.B. told their grandmother that their father never helped them with homework; he
just yelled at them to do it. The grandmother stated that the children didn't have many
friends because they weren't allowed to have them over at their parents' house.


       L.M.B. reported that while living with her parents, she had been depressed and
had self-harming thoughts. Her grandmother said that L.M.B. had been cutting herself,
and her aunt reported that L.M.B. was very depressed when she first came to live with
her. L.M.B. also reported to a social worker that she felt her father was nicer to L.B. and
A.B. because they were his biological children, and she wasn't. And later, in February
2015 when her parents didn't show up for a temporary-custody hearing, L.M.B. was
distraught and entertained suicidal thoughts because she felt like her parents didn't care
about her or her siblings. L.M.B. spent a week in a psychiatric facility and then began
going to therapy regularly (she continued going for about a year).


       The district court had ordered that the parents, if they had clean drug tests, could
visit their children; Saint Francis Community Services would supervise those visits and
create and monitor a family case plan. Initially, the goal had been to reunite the family.


       In December 2014, the parents visited their children once. According to a
December 2014 St. Francis report, the agency had tried to call the parents on December
11, but both phone numbers had been disconnected. The agency eventually contacted the

                                              6
parents on December 15 and scheduled a visit for the next day. St. Francis reported that
the visit went well; the parents brought Christmas gifts and the family played a game
together. But on December 30, when the next visit was scheduled to take place, the
parents called the agency and reported that they were having financial problems, and the
agency canceled the visit because the parents hadn't taken the required drug test. The
parents also canceled the next two visits, which had been scheduled for early January
2015.


        Next, the parents failed to appear at the temporary-custody hearing on February
20, 2015. According to the parents' testimony at the termination hearing, during this time
Mother and Father were moving a lot because Father had lost his job in the oil industry.
They said that they were relying on friends for support. Mother also said that they were
using drugs "a lot" during this time, whenever they had money for it. Father characterized
his drug use during this time as "minor" and "experimental." At some point during late
February or early March, they told St. Francis that they were having extreme financial
difficulties and were living in their car. At some point they also lost the car.


        On March 10, the parents attempted to obtain services and help from the
Potawatomi tribe in Oklahoma, and the caseworker who met with the parents described
the meeting in a letter to the Kiowa County attorney. The caseworker told the parents that
they would have to pass a drug test before the tribe could help them. Father had described
"a conspiracy against them in Kansas" and became so angry that the caseworker was
uncomfortable and asked the parents to sit in the waiting room. Father testified that he
didn't know why the caseworker had gotten upset, saying that he supposed he had
intimidated her because he was standing up. The parents refused to take drug tests and
left.


        Also on March 10, St. Francis held a meeting to develop and expand upon the
family's case plan; the parents had left a phone number with St. Francis so that they could

                                              7
participate in the meeting, but when the agency called, that number had been
disconnected. The case plan required the parents to maintain contact with St. Francis and
complete drug-and-alcohol evaluations, mental-health evaluations, and parenting classes.
The plan also required the parents to obtain and maintain stable housing, comply with
orders in their criminal cases, and get jobs.


       Three days later, on March 13, the parents approached L.B., in violation of the
court's protective order, while he was at a coffee shop in Haviland with his cousin. The
cousin told police that when she told Father that he couldn't talk to L.B., Father became
angry. Father grabbed L.B., hugged him, and said he was going to get L.B. back. As the
cousin was trying to keep L.B. away from Father, Father was swearing loudly, and he
threw her phone on the ground, breaking it. As the cousin and L.B. were getting in the car
to get away from Father, Mother approached, gave L.B. a hug, and told him that they
would try to get him back. The owner of the coffee shop confirmed the details of this
interaction.


       As a result of this event, the State charged Father with criminal intimidation of a
witness, violating a protective order, criminal damage to property, and assault. On March
30, Father appeared in court for the earlier possession and sexual-battery charges.
Because he refused to take a drug test, the court revoked his bond, and he was in jail from
March 30 until May 5. On March 31, in jail, Father tested positive for methamphetamine.
On April 22, Father pled no contest to possession of drug paraphernalia in exchange for
the State dismissing the sexual-battery charge; he was sentenced to 1 year of probation.
Then, on May 5, Father pled no contest to criminal intimidation and guilty to criminal
damage, was found guilty of both offenses, and was placed on probation for 1 year.


       The State also charged Mother with violating a protective order based on the
coffee-shop incident involving L.B. On April 15, Mother went to jail after she violated
the protective order again by driving to L.M.B.'s school and shouting at her in the school

                                                8
parking lot. On May 5, Mother pled guilty to one count of violating a protective order in
exchange for the State dismissing her earlier charge for possession of drug paraphernalia.
She was placed on probation for 1 year.


       The district court held a status hearing on May 18; this time, the parents attended.
St. Francis noted that there had been no parental visits since that first visit in December
2014, in part because Father had been in jail from March 30 to May 5 and Mother had
been in jail from April 15 to May 5. St. Francis said that as of May 8, both parents were
out of jail but hadn't been in touch with the agency. The aunt had reported to St. Francis
that she believed the parents were currently homeless and that their car had been
repossessed. St. Francis also reported on L.M.B.'s hospitalization following her suicidal
thoughts and her continuing therapy, noting that her aunt said her mood had improved.
The children were all doing well in school and were beginning to get involved in
extracurricular activities such as art and baseball. The district court ordered the parents to
get drug and alcohol evaluations, comply with any orders entered in their criminal cases,
and work the case plan. It also ordered a court-appointed special advocate, or CASA
volunteer, for the children.


       Mother tested positive for methamphetamine on June 12. Father wasn't tested on
that date because he said he was working and couldn't get away. Both parents had clean
drug tests on June 25.


       A month later, St. Francis reported that the parents were living at a motel in Dodge
City, looking for a home to rent and a car to buy. The parents had told St. Francis that
they had completed mental-health intakes but didn't provide documentation. Mother said
she had been working but wasn't currently. Father said he had been working for a
concrete company and was now working for a trucking company, but he provided no
proof. St. Francis noted that contacting the parents was difficult at times because


                                              9
Mother's phone was often out of minutes, making it difficult to schedule drug tests and
visitation.


       The children told St. Francis that they would like visitation with their mother but
not with their father. St. Francis also noted that L.M.B. had obtained her driver's permit,
L.B. was playing baseball and learning to cook, and A.B. was learning to sew. The
CASA volunteer reported the same information regarding the parents' current work and
living situation. The CASA volunteer said that the children were doing well in their
placements and that she did not have a working phone number for the parents.


       On July 20, the district court held another hearing, and the parents did not appear.
At this hearing, the district court changed the case goal from reintegration to termination
of parental rights because the parents had failed to work the case plan, had failed to
follow the terms of their probation, and had failed drug tests.


       The parents were both arrested in late July for violating their probation by failing
to report and make court payments, among other things. Mother served 30 days in jail
and then was placed back on probation; Father served 6 months in jail and wasn't released
until the end of January 2016.


       The State filed a motion to terminate parental rights on August 21, 2015. Mother
testified at the termination hearing that when she learned about the termination motion,
she realized the error of her ways (at the time, she was in jail for violating the protective
order). Father, who was also in jail, got so angry when he learned of the termination
motion that he cut up a t-shirt. (He later pled guilty to criminal damage for this.)


       The termination hearing was initially set for October 19, but when the State
realized that it needed a qualified expert witness under the Indian Child Welfare Act, the
hearing was rescheduled.

                                              10
       The district court held a status hearing on November 9, and both parents appeared.
Mother had tested positive for benzodiazepine, though she claimed she had a prescription
for it. St. Francis reported that Mother was living with a friend in Pratt and had left
Father, who was still in jail. (The parents' separation would not last.) Mother had
completed a drug-and-alcohol evaluation on October 15, and the evaluation
recommended that she attend drug-and-alcohol-education programs and attend recovery
meetings. She was attending a recovery program called Celebrate Recovery and working
at Best Western, though she hadn't yet provided St. Francis proof of either employment
or drug treatment. St. Francis noted that it was still difficult to contact Mother at times.
St. Francis also noted that L.M.B. was participating in a scholars' bowl at school, L.B.
liked cooking breakfast, and A.B. was playing volleyball and in the drama club.


       In March 2016, St. Francis noted that there still hadn't been any parental visits, in
part because L.B. and A.B. had begun exhibiting some negative behaviors: L.B. had been
wetting the bed and making weapons to protect himself from Father, and A.B. was
having bouts of anger. Both had begun attending therapy twice a month. St. Francis also
noted that L.B. was playing basketball and A.B. was joining track. Mother wrote each
child a letter; none wrote back.


       The parents reported that they were living with a friend in Pratt. Mother had been
fired from Best Western but had gotten a job at Larned State Hospital. She said she had
been attending Celebrate Recovery regularly and therapy once a month. She had
completed a parenting class in December 2015. Father had been released from jail at the
end of January and was working for a trucking company; he provided a pay stub. Father
said he had plans to get a mental-health intake and a drug-and-alcohol assessment and
would soon begin parenting classes.




                                              11
       The termination hearing took place on May 2, 2016. Various social workers, the
grandmother, and the aunt all testified as previously described about the children's living
situation with their parents and the harm it had caused. They each stated that the children
shouldn't be returned to their parents' home.


       The CASA volunteer testified and filed a report for the termination hearing. She
had visited with the children about 10 times, and she reported that the children were
doing well in their placements and were more confident, less anxious, and happier; their
grades had improved; and they were all involved in extracurricular activities. The CASA
volunteer concluded that Father "does not seem to understand the trauma the children
have gone through," noting that he had said that the children had exaggerated what their
home was like. She testified that both parents felt that they hadn't been treated fairly in
this process. She recommended terminating parental rights because although both parents
had shown recent signs of working the case plan, they hadn't taken any steps for the first
year that their children were out of their home, and because the children had repeatedly
stated that they didn't want to have contact with their parents. She testified that even
though the parents had made some recent progress, it was basically too late to make a
difference.


       The district court also heard testimony from Dr. Eric Anderson. The parents
argued that he wasn't a qualified expert witness under the Indian Child Welfare Act, but
the district court overruled their objections. Dr. Anderson is a member of the same tribe
as the children (the Citizen Potawatomi Nation), has a PhD in Native American history,
and is chair and professor of indigenous American Indian studies at Haskell Indian
Nations University. He has studied the Indian Child Welfare Act and teaches about that
Act in his university classes. He testified that he did not have experience in the direct
delivery of child and family services to Indian children and hadn't testified in a
termination case before.


                                             12
       Dr. Anderson said that the tribe had been fully involved in this case and that the
tribe's choice not to exercise jurisdiction suggested that the tribe approved of the
proceedings. He also approved of the children's current placements because the tribe's
cultural practices privilege the maternal family line, and the children had been placed
with close maternal family members. He said that it would be the tribe's viewpoint that
having maternal relatives raise the children was essentially the same as having the parents
raise the children. Dr. Anderson said that the parents' conduct was likely to result in
serious physical or emotional harm to the children, that the parents' late attempts to
comply with the case plan were too little, too late, and that it didn't appear the parents
could be persuaded to change their conduct.


       None of the children testified, but the district court did consider a letter from
L.M.B. She asked the court to terminate her parents' rights. The letter confirmed that
L.M.B. had been the parent to her younger siblings and that her parents had failed to
provide necessary items like clean clothing. It also detailed her depression and her
parents' emotional abuse.


       Both parents testified at the termination hearing and focused on the steps they had
taken toward completing tasks in the case plan.


       Mother had completed a mental-health assessment in April 2015, drug and alcohol
evaluations in October and November 2015, and a parenting class in December 2015. On
cross-examination, it became clear that the April 2015 assessment wasn't of much use
because it included obviously untrue responses about drug use.


       Father said he had completed a mental-health evaluation and a drug-and-alcohol
assessment in March 2016 and a parenting class in April 2016. But the drug-and-alcohol
assessment was based on dishonest information Father provided, and the mental-health


                                              13
evaluation was actually just a letter stating that Father did the evaluation—it didn't
include the results of the evaluation.


       The parents also submitted a lease agreement and a utility bill showing that they
were renting a two-bedroom house as of April 1, 2016. Mother testified that she currently
worked at Larned State Hospital, and she submitted pay stubs from that job going back to
January 2016. Father submitted pay stubs showing that he began working at D & R
Trucking in February 2016 and testified that he was still working there. But Father also
said that he hadn't made any child support payments despite having gotten a stable job.


       Regarding drug use, Mother said she had been clean for 9 or 10 months, and she
had begun regularly attending Celebrate Recovery when she got out of jail at the end of
August 2015. Father testified that he had also been attending Celebrate Recovery since
his release from jail at the end of January 2016. But both parents made a variety of
inconsistent statements about their drug use.


       Father characterized his methamphetamine use as "minor" and "experimental,"
saying he had used about once a month. When asked if he used methamphetamine
"regularly," he said that he didn't know what qualified as "regular." But Mother had
testified that she and Father had both used methamphetamine several times a month,
whenever they had money for it. Father also admitted to having refused at least three drug
tests while this case was ongoing. And he admitted that he had falsely claimed in his
April 2016 drug-and-alcohol evaluation that he hadn't used drugs since June 2014, that he
had misreported his alcohol use, and that he should have answered "yes" to the question
about drug use having negatively impacted his relationships. Father also claimed that he
had never injected methamphetamine with needles, despite his conviction for possession
of drug paraphernalia based in part on needles found in his basement in November 2014.
Ultimately, Father agreed that it would be a fair statement to say that he had a history of
drug and alcohol abuse, based on drug-related convictions in 1998, 1994, and 1992.

                                             14
        Mother insisted that she had only used methamphetamine once or twice before her
children were removed in November 2014. She said that she hadn't been using a needle to
inject methamphetamine the night before her children were taken away. She did admit
that after her children had been taken away, she had used drugs more often,
"[s]poradically, if we had money." Although Mother testified that she took a first step
toward following the case plan in April 2015 by completing a mental-health intake, she
didn't report any substance-abuse problems in this intake, causing the clinician to note:
"Very difficult to determine how honest [Mother] was in describing her conditions,
considering she is being charged with a drug related offense." One of her assessments
noted that she reported using methamphetamine as a way to feel closer to her husband.
Mother also testified that she was currently taking, by prescription, Lexapro for
depression, lorazepam for anxiety, hydrocodone for pain, and Ambien for help sleeping.
She said she had taken pain medication in the past, as well, and her mother (the children's
grandmother) testified that Mother had had problems with abusing pain medication in the
past.


        Because the hearing took longer than expected (finishing after 6 o'clock in the
evening), the court heard closing argument from the parties about 3 weeks later, on May
23, 2016. After hearing argument, the court announced its factual findings and, based on
those findings, terminated Mother's and Father's parental rights.


        Both parents have appealed to our court.




                                             15
                                            ANALYSIS


I. The District Court Correctly Determined, Beyond a Reasonable Doubt and Supported
by Qualified Expert Testimony, That if L.M.B., A.B., and L.B. Remained in Their Parents'
Custody, Serious Emotional or Physical Damage Would Be Likely to Result.


       Mother argues that the evidence wasn't sufficient for the district court to conclude
beyond a reasonable doubt that the children would be likely to suffer serious physical or
emotional damage if they remained in their parents' custody. Both parents argue that the
State's expert witness wasn't qualified under the Indian Child Welfare Act.


       Generally, a Kansas court can terminate parental rights if it "finds by clear and
convincing evidence that the parent is unfit by reason of conduct or condition which
renders the parent unable to care properly for the child and the conduct or condition is
unlikely to change in the foreseeable future." K.S.A. 2016 Supp. 38-2269(a). But when
the child is an Indian child, the higher standards in the federal Indian Child Welfare Act
also apply, requiring proof beyond a reasonable doubt and supported by qualified expert
testimony that continued parental custody would likely result in serious emotional or
physical damage to the child. 25 U.S.C.A. § 1912(f) (2012); In re A.P., 25 Kan. App. 2d
268, 277, 961 P.2d 706 (1998). Compare In re B.D.Y., 286 Kan. 686, 705, 187 P.3d 594
(2008) (requiring clear-and-convincing evidence in cases not involving an Indian child).
We have generally applied both the state and federal standards in termination cases
involving an Indian child. In re A.P., 25 Kan. App. 2d at 277-78; In re S.M.P., Jr., No.
108,209, 2012 WL 6734666, at *3 (Kan. App. 2012) (unpublished opinion). In this
appeal, though, the parents challenge the sufficiency of the evidence only under the
federal standard, so we will focus on it.


       Since this appeal comes after the factfinder (here, the trial court) has ruled in favor
of the State, we must take the evidence in the light most favorable to the State. So the

                                               16
question we ask is whether, when viewing the evidence in that light, we are convinced
that a rational factfinder could have found, beyond a reasonable doubt, that continued
parental custody would have been likely to result in serious emotional or physical harm to
the children. A.P., 25 Kan. App. 2d at 279; In re S.M.P., Jr., 2012 WL 6734666, at *3;
see B.D.-Y., 286 Kan. at 705. When applying this standard, we do not weigh conflicting
evidence, pass on the credibility of witnesses, or redetermine questions of fact. See B.D.-
Y., 286 Kan. at 705.


       Mother generally challenges the sufficiency of the evidence and claims that the
district court didn't sufficiently consider the parents' recent efforts to improve their lives
and comply with their case plan. But the district court heard from Mother and Father
about their recent efforts: they had recently signed a lease, both were employed, both
were attending Celebrate Recovery, both had completed parenting classes, and both had
obtained the recommended drug and mental-health assessments. However, they didn't
complete their case plans until April 2016, a year and a half after their children were
initially removed from their home. Mother arguably did her first task a year earlier, when
she obtained a drug-and-alcohol assessment in April 2015, but that assessment was
shown at trial not to have been useful, having been based on false information supplied
by Mother. She didn't fully commit to following through on the case plan until the end of
August 2015, after spending a month in jail and after the State had filed its motion for
termination of parental rights.


       Father didn't begin following the case plan until the end of January 2016, when he
was released from prison. And Father arguably hadn't yet completed his initial case-plan
tasks; while he provided a letter showing that he obtained a mental-health assessment, he
didn't provide the assessment itself.


       The district court noted that both Mother and Father continued to blame
St. Francis and other people for their problems instead of taking full responsibility. The

                                              17
district court also specifically noted that Mother and Father had problems with honesty,
while it found almost every other witness credible. So, weighing the parents' late
remedial efforts against their year-long delay and dishonesty, plus the evidence of neglect
and abuse before the children were removed, evidence of the children's mental health,
and the parents' history of drug abuse, the district court terminated parental rights. Even if
we thought that the balance should have come out differently, we are not in a position to
reweigh the evidence or second-guess the court's credibility conclusions. Simply put,
considering all of the facts in the light most favorable to the State, the district court could
reasonably conclude that if the children continued in their parents' custody, serious
emotional or physical harm would be likely to result. See A.P., 25 Kan. App. 2d at 279.


       In addition to imposing the beyond-a-reasonable-doubt standard, the Indian Child
Welfare Act also requires the testimony of a qualified expert witness to support the
conclusion that continued parental custody would be likely to result in serious emotional
or physical harm to the children. 25 U.S.C.A. § 1912(f). Mother and Father make
different arguments about the expert testimony; we begin with Father's argument that Dr.
Anderson wasn't a qualified expert witness.


       We generally review the qualification of witnesses as experts for an abuse of
discretion. In re M.F., 290 Kan. 142, 150, 225 P.3d 1177 (2010); In re M.K., No.
113,961, 2015 WL 9459829, at *6 (Kan. App. 2015) (unpublished opinion). But to
properly exercise that discretion, the district court must apply the correct legal standard
for who qualifies as an expert witness; we review the question of which legal standard
applies independently and won't defer to the district court's conclusion. M.F., 290 Kan. at
150.


       The Indian Child Welfare Act doesn't define "qualified expert witness," so we
must turn to other sources when interpreting what that means. M.F., 290 Kan. at 151. The
Act's legislative history doesn't provide any guidance, but the Bureau of Indian Affairs

                                              18
has published guidelines to assist state courts in applying the Act—the original guidelines
were published in 1979, and an updated version was published in February 2015. 290
Kan. at 151; see 44 Fed. Reg. 67,584 (1979); 80 Fed. Reg. 10,146 (2015). Kansas and
other state courts routinely rely on these guidelines in cases involving the Act. See M.F.,
290 Kan. at 151-52 (citing cases).


       The district court didn't specify which version of the guidelines it relied on when it
found that Dr. Anderson was a qualified expert witness. While the changes from the 1979
to the 2015 version are arguably minor, we note that the district court should have been
following the 2015 guidelines, which state, "Effective [February 25, 2015], these
guidelines supersede and replace the guidelines published in 1979." 80 Fed. Reg. 10,146,
10,147 (2015). Since the termination hearing took place in May 2016, the new guidelines
had taken effect.


       Section D.4 of the guidelines cover who may serve as a qualified expert witness.
The first sentence of that section provides the general rule: "A qualified expert witness
should have specific knowledge of the Indian tribe's culture and customs." 80 Fed. Reg.
10,146, 10,157 (2015). The guidelines then offer four types of people who, based
primarily on their knowledge of Indian tribal customs, are "presumed to meet the
requirements for a qualified expert witness":


               "(1) A member of the Indian child's tribe who is recognized by the tribal
       community as knowledgeable in tribal customs as they pertain to family organization and
       childrearing practices.
               "(2) A member of another tribe who is recognized to be a qualified expert
       witness by the Indian child's tribe based on their knowledge of the delivery of child and
       family services to Indians and the Indian child's tribe.
               "(3) A layperson who is recognized by the Indian child's tribe as having
       substantial experience in the delivery of child and family services to Indians, and



                                                    19
       knowledge of prevailing social and cultural standards and childrearing practices within
       the Indian child's tribe.
               "(4) A professional person having substantial education and experience in the
       area of his or her specialty who can demonstrate knowledge of the prevailing social and
       cultural standards and childrearing practices within the Indian child's tribe." 80 Fed. Reg.
       10,146, 10,157 (2015).


       The guidelines say that these four criteria under which a person is "presumed" to
be a qualified expert are listed "in descending order." That's a bit confusing since meeting
any of the criteria makes a person presumptively qualified—and a person could
apparently qualify even if none of the presumptions applied but the court found on some
other basis that the person had sufficient knowledge of the tribe's culture and customs.
After all, these four subparagraphs are just situations in which qualification is presumed.
Comments to the guidelines indicate that the order of preference was intended to "ensure
that the expert witness with the most knowledge of the Indian child's tribe is given
priority." 80 Fed. Reg. 10,146, 10,149 (2015).


       We need not dwell on the effect of the ordering of the subparagraphs because Dr.
Anderson falls into the first—and most preferred—category: a member of the Indian
child's tribe who is "recognized by the tribal community as knowledgeable in tribal
customs as they pertain to family organization and childrearing practices." See 80 Fed.
Reg. 10,146, 10,157 (2015); see also 44 Fed. Reg. at 67,593 (identical provision). He is a
member of the Citizen Potawatomi Nation. Along with growing up in this tribe, he has a
PhD in Native American history, is chair and professor of indigenous American Indian
studies at Haskell Indian Nations University, and has studied and taught classes on the
Indian Child Welfare Act.


       Father argues that Dr. Anderson isn't qualified because he has no experience with
child-in-need-of-care proceedings or with the direct delivery of child and family services.
This lack of experience would be a problem if Dr. Anderson were trying to qualify as an

                                                   20
expert witness under subsections (2) or (3), both of which require knowledge of or
experience in the delivery of child and family services to Indian families. But Dr.
Anderson doesn't need to qualify under subsections (2) or (3)—he is already presumed to
be a qualified expert witness under subsection (1), so his lack of knowledge about the
delivery of child and family services isn't disqualifying.


       Father claims that the guidelines require an expert to have basic social-work
experience, but that simply isn't the case: subsection (1) says nothing about social-work
experience. It is true that having social-work experience isn't sufficient to qualify as an
expert under the Indian Child Welfare Act—some other expertise related to Indian
culture is needed—but that doesn't mean that being a social worker is necessary. M.F.,
290 Kan. 155; see 80 Fed. Reg. 10,146, 10,157 (2015) (discussing expert subsections [3]
and [4]). The guidelines focus on the witness' specific knowledge of the Indian tribe's
culture and customs, and as Father concedes in his brief on appeal, "Dr. Anderson has
extensive knowledge of the customs and heritage of the Citizen Band Pottawatomie
tribe." Dr. Anderson was presumed under the guidelines to be a qualified expert witness
under the Indian Child Welfare Act. While it's theoretically possible that a party could
show at trial that a witness who met one of the presumption criteria nevertheless wasn't a
qualified expert witness, Father has not shown any abuse of discretion in the district
court's decision to accept the presumption in this case.


       Mother makes a different argument: she claims that Dr. Anderson wasn't qualified
as an expert witness because he didn't know anything about the parents' current living
conditions. Expert testimony in an Indian-child case must support the district court's
conclusion that continued parental custody is likely to result in serious emotional or
physical harm to the children. A.P., 25 Kan. App. 2d at 278. And the Bureau of Indian
Affairs guidelines provide that there must be "a causal relationship between the existence
of particular conditions in the home that are likely to result in serious emotional or
physical damage" to the children. 80 Fed. Reg. 10,146, 10,156 (2015). And "the existence

                                              21
of particular conditions in the home" does include the parents' current living conditions,
not just past conditions. His testimony came before the parents took the stand, so he
didn't get to hear Mother's or Father's personal versions of the improvements they had
made, but he did hear from other witnesses about those improvements. So Dr. Anderson
knew about the parents' struggles, including drug use, homelessness, jail sentences, and
failure to remain in touch with St. Francis, but he also knew that in the months leading up
to the termination hearing, the parents had made some positive changes in their lives.
Nonetheless, Dr. Anderson said that "within tribal custom, to a large extent, the past
behaviors speak for [themselves]," and he testified that he believed the parents' conduct
was likely to result in serious physical or emotional harm to the children, that the parents'
late attempts to comply with the case plan were too little, too late, and that it didn't appear
the parents could be persuaded to change their conduct. So Dr. Anderson's opinion did
take into account the parents' current living situation. Furthermore, while the district
court's ultimate conclusion terminating parental rights must be supported by expert
testimony, it can also be based on other evidence, so even if Dr. Anderson's testimony
didn't sufficiently account for the parents' current living situation, the district court could
still consider the parents' current conditions on its own. And it did so, specifically finding
that the parents' efforts were too little and too late and that neither parent was very far
along in their drug-addiction recovery.


II. The District Court's Finding That the State Used "Active Efforts" to Prevent the
Breakup of the Indian Family Is Supported by Sufficient Evidence.


       The parents next challenge the district court's finding that the State complied with
a provision of the Indian Child Welfare Act that requires the State to use "active efforts"
to prevent the breakup of the Indian family. The Act requires that when seeking
termination of parental rights, the State must prove, by clear and convincing evidence,
that it used active efforts to prevent the breakup of the Indian family: "[the State] shall
satisfy the court that active efforts have been made to provide remedial services and

                                              22
rehabilitative programs designed to prevent the breakup of the Indian family and that
these efforts have proved unsuccessful." 25 U.S.C. § 1912(d); A.P., 25 Kan. App. 2d 268,
Syl. ¶ 9 (providing the clear-and-convincing-evidence burden of proof on this issue).
"Clear and convincing evidence" is evidence that proves something is highly probable.
B.D.-Y., 286 Kan. 686, Syl. ¶ 3. (We recognize that some states require proof beyond a
reasonable doubt on the active-efforts issue, but most, like Kansas, require clear and
convincing evidence. See Yvonne L. v. Ariz. Dept. of Economic Security, 227 Ariz. 415,
420-21, 258 P.3d 233 [Ariz. App. 2011]. Appellants in this case have not suggested that
the reasonable-doubt standard applies to the active-efforts issue.)


       We note that all of the parties in this case describe the standard of review as
whether substantial evidence supports the active-efforts finding—but this standard, from
a 1998 decision of this court, isn't good law anymore. See A.P., 25 Kan. App. 2d 268,
Syl. ¶ 10. In 2008, the Kansas Supreme Court modified how we review district court
findings that should be based on clear and convincing evidence. B.D.-Y., 286 Kan. 686,
Syl. ¶ 4. So we apply that newer standard, asking whether, after reviewing of all the
evidence in the light most favorable to the State, we are convinced that a rational
factfinder could have found the determination—that the State used active efforts—to be
highly probable. B.D.-Y., 286 Kan. 686, Syl. ¶ 4.


       Kansas caselaw provides little guidance as to what constitutes active efforts "to
provide remedial services and rehabilitative programs designed to prevent the breakup of
the Indian family." Once again, though, Kansas courts have looked to the Bureau of
Indian Affairs guidelines for direction, and the guidelines provide a wealth of instruction
on what constitutes active efforts. M.F., 290 Kan. at 152; In re S.M.H., 33 Kan. App. 2d
424, 433, 103 P.3d 976 (2005). First, the guidelines state that "active efforts" means
something more than the "reasonable efforts" standard that may apply in non-Indian-child
termination proceedings. 80 Fed. Reg. 10,146, 10,147 (2015); State v. Yodell, 367 P.3d
881, 885 (N.M. Ct. App. 2015). Compare K.S.A. 2016 Supp. 38-2269(b)(7) (providing

                                             23
that the State must show failure of reasonable efforts to rehabilitate the family at
termination hearing). Next, the guidelines explain that the purpose of the active-efforts
requirement is to "maintain and reunite an Indian child with his or her family or tribal
community." 80 Fed. Reg. 10,146, 10,150 (2015). Then, the guidelines list 15 examples
of active efforts:


               "(1) Engaging the Indian child, the Indian child's parents, the Indian child's
       extended family members, and the Indian child's custodian(s);
               "(2) Taking steps necessary to keep siblings together;
               "(3) Identifying appropriate services and helping the parents to overcome
       barriers, including actively assisting the parents in obtaining such services;
               "(4) Identifying, notifying, and inviting representatives of the Indian child's tribe
       to participate;
               "(5) Conducting or causing to be conducted a diligent search for the Indian
       child's extended family members for assistance and possible placement;
               "(6) Taking into account the Indian child's tribe's prevailing social and cultural
       conditions and way of life, and requesting the assistance of representatives designated by
       the Indian child's tribe with substantial knowledge of the prevailing social and cultural
       standards;
               "(7) Offering and employing all available and culturally appropriate family
       preservation strategies;
               "(8) Completing a comprehensive assessment of the circumstances of the Indian
       child's family, with a focus on safe reunification as the most desirable goal;
               "(9) Notifying and consulting with extended family members of the Indian child
       to provide family structure and support for the Indian child, to assure cultural
       connections, and to serve as placement resources for the Indian child;
               "(10) Making arrangements to provide family interaction in the most natural
       setting that can ensure the Indian child's safety during any necessary removal;
               "(11) Identifying community resources including housing, financial,
       transportation, mental health, substance abuse, and peer support services and actively
       assisting the Indian child's parents or extended family in utilizing and accessing those
       resources;
               "(12) Monitoring progress and participation in services;

                                                    24
               "(13) Providing consideration of alternative ways of addressing the needs of the
       Indian child's parents and extended family, if services do not exist or if existing services
       are not available;
               "(14) Supporting regular visits and trial home visits of the Indian child during
       any period of removal, consistent with the need to ensure the safety of the child; and
               "(15) Providing post-reunification services and monitoring." 80 Fed. Reg.
       10,146, 10,150 (2015).


Of these 15 examples, only the last one isn't relevant to this case, since there was no
reunification. The remaining 14 can be loosely grouped in two categories: (1) active
efforts to involve the children's tribe and extended family members to assure that the
children's Indian culture is protected and respected and (2) active efforts to keep the
family together and help the parents obtain necessary resources.


       First, it appears that the State made every effort to involve the children's tribe and
extended family members and protect the children's Indian culture; indeed, neither parent
takes issue with this part of the State's active efforts (in fact, they largely ignore it). The
State involved the children's tribe; the tribe participated in the creation of the case plan
and was fully involved throughout the case. Dr. Anderson testified that the tribe's
decision not to exercise jurisdiction over this case suggested that it approved of the
State's actions. The State didn't need to search for extended family members; the
grandmother and aunt were involved from the start and remained involved throughout the
case. In fact, the State made specific decisions to ensure that the children could remain
with their family members rather than being placed in other foster homes. St. Francis met
regularly with the children and their grandmother and aunt to review the case plan and
discuss how the children were doing. The State respected the children's Indian cultural
traditions by placing them with maternal relatives—according to Dr. Anderson's expert
testimony, the cultural tradition of the Citizen Potawatomie Nation is matrilineal and
views maternal relatives and parents as co-equal for raising children. The State kept the
two younger children together and placed them with their grandmother. It did place

                                                    25
L.M.B. separately, with her aunt, but it did so intentionally, to give L.M.B. a break from
the parental duties she had assumed while the children were still living with their parents.
St. Francis also attempted to facilitate parental visits, conditioned on clean drug tests for
the parents, but the parents only showed up for one such visit. The agency also assisted
the children by getting therapy for the children when needed.


       The parents' arguments center around the second category of "active efforts": They
claim that the State merely created the case plan and then didn't help the parents complete
it. Mother and Father argue from this that the State didn't use active efforts. St. Francis
first created a case plan designed to reintegrate the family in December 2014 and
elaborated on that plan in March 2015.


       With that claim in mind, let's review the State's efforts (through its contractor,
St. Francis) related to the case plan. The plan required the parents to complete a parenting
class and obtain a drug-and-alcohol assessment, among other things. St. Francis provided
the parents with referrals where they could complete these case-plan tasks. Later, when
the parents moved to a different town in Kansas, St. Francis provided information about
similar services available there.


       The precise details of the help that St. Francis provided to the parents are hazy, in
part, it seems, because St. Francis found it so difficult to even contact the parents, let
alone provide them with additional help. The parents canceled three of four scheduled
visits with their children in December 2014 and January 2015. The parents didn't appear
at the adjudication hearing in February 2015 or at the case-plan meeting in March 2015.
Also in March, the parents tried to obtain services from the tribe itself but left when the
tribe said they would have to pass a drug test. As of May 2015, the parents were
homeless and had lost their car. According to Mother's testimony, during this time both
parents were using methamphetamine whenever they had any money. As late as mid-
June, about 7 months after the children were first removed, Mother tested positive for

                                              26
methamphetamine. After the parents had a negative drug test at the end of June 2015, St.
Francis tried to contact the parents but couldn't reach them. Another failed contact took
place on July 10, 2015; the parents had provided nonworking phone numbers. Then, both
parents went to jail at the end of July, Mother for 1 month and Father for 6. Overall, the
parents had three supervised visits with the children, in December 2014, May 2015, and
July 2015.


       The parents make much of the testimony from a St. Francis caseworker that she
hadn't treated this case any differently from her other, non-Indian-child cases, claiming
that her statement proves the State provided only the normal, "reasonable efforts," and
not the heightened, "active efforts" required by the Indian Child Welfare Act. We are not
persuaded. Despite the caseworker's testimony, St. Francis did many things that it doesn't
do in the ordinary case, given the involvement of the Citizen Potawatomi Tribe.
Moreover, while it's probably true that St. Francis could have done more to help the
parents and that such actions would count as "active efforts," it's simply not the case that
"active efforts" means "absolutely every effort." See Yvonne L., 227 Ariz. at 423; Jimmie
G. v. Dept. of Child Safety, 2017 WL 2374681, at *2 (Ariz. App. 2017) (unpublished
opinion). And the parents' narrow focus on the ways that St. Francis failed to help them
(despite their routine unavailability) ignores the other ways that St. Francis was engaged
in active efforts "to provide remedial services and rehabilitative programs designed to
prevent the breakup of the Indian family," including involving the tribe and keeping the
children with maternal family members in line with the cultural traditions of the tribe.
See 25 U.S.C. § 1912(d). Finally, we return, as we must, to our standard of review. We
must look at the evidence in the light most favorable to the State. From that vantage
point, the district court could have found that it was highly probable that the State used
active efforts to provide remedial services and rehabilitative programs designed to
prevent the breakup of the Indian family.




                                             27
III. The District Court Did Not Err by Refusing to Dismiss the Case Because the
Adjudication Hearing Didn't Include Testimony from a Qualified Expert.


       The parents also argue that the district court violated the Indian Child Welfare Act
when it adjudicated the children as children in need of care and placed them outside
parental custody without qualified expert testimony. Proceedings that end in termination
of parental rights in Kansas have two major phases. First, there's an adjudication, after
stipulations or an evidentiary hearing, that the child is in need of care. Second, if
termination of parental rights is ultimately sought, there's a termination order, also after
stipulations or an evidentiary hearing. Because no expert testimony was presented in this
case at the adjudication hearing, Mother and Father claim that the district court should
have dismissed the action at that time.


       The Indian Child Welfare Act requires qualified expert testimony both in child-
custody proceedings (here, the adjudication phase at which the children may be
temporarily placed in State custody) and for the termination of parental rights. 25 U.S.C.
§ 1912(e), (f). The parties agree that the district court violated 25 U.S.C. section 1912(e)
in February 2015 when it determined—without qualified expert testimony—that L.M.B.,
A.B., and L.B. were children in need of care and ordered that they remain out of their
parents' custody. But the State argues (and the district court found) that this error was
harmless because the district court did hear qualified expert testimony at the termination
hearing, thereby complying with 25 U.S.C. section 1912(f).


       An error is harmless if it doesn't affect a party's substantial rights. K.S.A. 2016
Supp. 60-261 ("At every stage of the proceeding, the court must disregard all errors and
defects that do not affect any party's substantial rights."); State v. Ward, 292 Kan. 541,
562, 256 P.3d 801 (2011). Generally, when applying the harmless-error rule, we must
find that there is no reasonable probability that the error affected the outcome. 292 Kan.
at 565. But if the error implicates a constitutional right, we must find beyond a reasonable

                                              28
doubt that the error didn't affect the outcome. 292 Kan. at 565. Here, the error is the
failure to comply with a statutory requirement, not a constitutional one.


       But the parents argue that violations of the Indian Child Welfare Act can never be
harmless. And in one case—in which there was no expert testimony either, at the
adjudication stage or at termination—the Kansas Supreme Court seemed to suggest that
failure to follow the Indian Child Welfare Act couldn't be found to be harmless error. The
statement came in the M.F. case, in which the case reached our Supreme Court on appeal
from a termination of parental rights that had been ordered without any supporting expert
testimony. The court first observed that the Act, under section 1914, allows a parent to
file a petition to invalidate a custody or termination decision if certain of the Act's
procedural requirements (including the expert-witness requirement) weren't followed. See
25 U.S.C. § 1914 (2012). Section 1914 certainly emphasizes that importance of the Act's
procedural requirements. So the M.F. court stated in passing that "it is difficult to
conclude a procedural violation of [the Indian Child Welfare Act] can be harmless."
M.F., 290 Kan. at 157 (citing 25 U.S.C. § 1914).


       Our court has been unsure how to interpret this statement. What is clear is that the
procedural requirements of the Indian Child Welfare Act are important and shouldn't be
lightly discarded. See M.F., 290 Kan. at 157. Ultimately, we cannot ignore the context in
which the M.F. court made its statement: there, the district court didn't have expert
testimony at either the adjudication or the termination stage—a substantially more
egregious error than the one in this case. And we also note that the M.F. court's actual
holding wasn't the broad statement that harmless error doesn't apply to Indian-child cases;
it was that the error in that particular case required reversal. 290 Kan. at 157.


       Our court has applied a harmless-error analysis in published opinions involving
the Indian Child Welfare Act (albeit in cases that predate M.F.). See, e.g., In re M.B., 39
Kan. App. 2d 31, 40-41, 476 P.3d 977 (2008) ("[E]ven if the provisions of the ICWA are

                                              29
not initially followed, subsequent remedial action by the district court may bring a
termination of parental rights case into compliance with the requirements of the Act."); In
re S.M.H., 33 Kan. App. 2d 424, 441, 103 P.3d 976, rev. denied 279 Kan. 1006 (2005); In
re H.A.M., 25 Kan. App. 2d 289, Syl. ¶ 2, 961 P.2d 716 (1998) (failure to comply with
notice provision harmless because tribe ended up participating in the case); see also In re
J.J.G., 32 Kan. App. 2d 448, 453, 83 P.3d 1264 (2004) (finding that literal compliance
with the Act wasn't necessary because the tribe didn't challenge the termination and the
termination nonetheless kept the child integrated with native heritage). After M.F., we've
had conflicting statements in two unpublished opinions. Compare In re A.M., No.
108,012, 2013 WL 518019, at *4 (Kan. App.) (unpublished opinion) (describing M.F. as
"noting that the harmless error rule is applicable to errors in compliance with the Indian
Child Welfare Act in termination of parental rights cases"), rev. denied 297 Kan. 1245
(2013), with In re A.O., No. 108,126, 2012 WL 6217351, at *1 (Kan. App. 2012)
(unpublished opinion) (describing M.F. as "holding that a procedural violation of the
ICWA cannot be harmless in light of the clear language of 25 U.S.C. § 1914 [2006]").


       Ultimately, we conclude that the harmless-error rule does apply.


       First, other states have applied the rule. See In re Enrique P., 14 Neb. Ct. App. 453,
709 N.W.2d 676 (2006) (failure to provide qualified expert witness was harmless when
psychological evaluation and case-workers' court reports clearly and convincingly
showed that parental custody would result in serious damage to child); In re Tamika R.,
973 A.2d 547, 553 (R. I. 2009). And the burden of proof that was required at termination
(beyond a reasonable doubt) was higher than what was needed at adjudication (clear and
convincing evidence), further convincing us that the qualified expert testimony at the
termination hearing effectively cured any possible harm that resulted from not having
such testimony at the adjudication stage.


       We affirm the district court's judgment.

                                            30